Citation Nr: 0101132	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-17 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a fungal rash of the 
groin (tinea cruris).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1943 to 
October 1945.  

This appeal arises from an April 1999 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) which 
denied service connection for a fungus rash of the groin.  
The notice of disagreement was received in June 1999.  The 
statement of the case was issued in August 1999.  The 
veteran's substantive appeal was received in August 1999.

It is observed that the veteran initially requested that he 
be scheduled for a videoconference hearing before a Veterans 
Law Judge (VLJ) of the Board of Veterans' Appeals (Board).  
However, in a statement received in November 1999, the 
veteran indicated that he wished to withdraw his request for 
a personal or videoconference hearing before a VLJ, and to 
have his appeal considered on the record.  


FINDING OF FACT

Service and post-service medical records fail to show that 
the veteran was diagnosed with a chronic fungal rash of the 
groin (tinea cruris).


CONCLUSION OF LAW

The veteran does not currently suffer from a chronic fungal 
rash of the groin (tinea cruris) resulting from his military 
service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's induction and discharge examinations indicated 
that his skin was normal.  His service medical records 
contain no findings, complaints, treatment, or diagnosis of a 
fungal rash of the groin, to include tinea cruris.  Of note, 
medical records dated in August 1945 indicate that the 
veteran had had 17 months of overseas service, and that, with 
the exception of a right ankle injury, he had a negative 
medical history during that period of time.  

The veteran filed a claim for service connection for the 
residuals of a right ankle injury in April 1946.  He made no 
reference to a chronic fungal rash of the groin.

In February 1994, the veteran submitted a VA Form 21-526, 
Veterans Application for Compensation or Pension.  He stated 
he had been diagnosed as having a fungal rash of the groin at 
Weiss Memorial Hospital in 1980.  He maintained that the 
fungus rash was "picked up" while he was stationed in the 
Philippines during his active military service.  In an 
attached statement, the veteran said that he was only seeking 
information as to what kind of medical services were 
available to him.  After determining that he was not seeking 
service connection for the fungus infection, the RO indicated 
that medical administrative services would contact the 
veteran and supply him with the information he needed.

The veteran filed a claim for service connection for a fungal 
infection of the groin in August 1998.  He stated the 
infection had its initial onset during his active service in 
September 1945.  He said that treatment for the disorder was 
rendered at Ft. Sheridan, Illinois.  He made no reference to 
post-service treatment.

In a letter dated in January 1999, the RO asked the veteran 
to identify any health care provider(s) who had recently 
treated him for his claimed disability.  He was also 
requested to submit evidence showing that his claimed 
disability had been treated since his service discharge.  The 
RO advised the veteran that he could submit medical records 
or statements from physicians that documented this treatment.

The veteran responded in January 1999.  He said he "picked 
up" the fungus on the island of Luzon during the liberation 
of the Philippines.  He stated his diabetes was the major 
reason for him going to VA for medical assistance.  
Acknowledging that his diabetes was not service-related, the 
veteran indicated he simply wanted to secure eligibility for 
treatment in the VA health care system.

Medical records from D.M. Foy, M.D., dated from December 1992 
to January 1999, were associated with the claims folder.  Dr. 
Foy reported that he had treated the veteran for a fungal 
rash of the groin (tinea cruris) in May 1989.  There were no 
findings reflecting treatment for tinea cruris since that 
time.

In February 1999, the RO mailed a letter to Weiss Memorial 
Hospital, requesting any records that reflected its treatment 
of the veteran between 1970 and 1985.  No response was 
received.  Later that month, the veteran indicated that the 
physician who had treated him at Weiss Memorial Hospital was 
named Dr. Trudy Eisenman.

Service connection for a fungal infection of the groin was 
denied in April 1999.  In particular, the RO held that the 
veteran had failed to submit a well-grounded claim.  The RO 
found there was only one instance showing treatment for tinea 
cruris post-service, and that there was no evidence showing 
an etiological relationship between the veteran's military 
service and any current chronic fungal infection of the 
groin.

In a letter dated in June 2000, the RO asked the veteran to 
complete and return medical release forms for Dr. Eisenman 
and the Weiss Memorial Hospital.  He was also requested to 
submit the name of any physician(s) who had treated him for 
his rash while he was stationed in the Philippines.  

Later that month, the veteran reported that he could not 
remember of the names of the physicians who had treated him 
in service or immediately thereafter.  He asserted that 
asking him for the names of the physicians who had treated 
him 55 years earlier was a "ridiculous request".  He said 
he had been in a combat situation and did not take the time 
to get the names of the doctors.  The veteran asserted that 
thousands of soldiers returned from the Pacific theater of 
operations with a fungal infection.  He challenged VA to 
prove that his tinea cruris was not related to his military 
service.  The requested completed release forms were not 
included with the statement.  

A statement of the case was mailed to the veteran in August 
1999.  The evidence considered by the RO in rendering its 
decision to deny the veteran's claim for service connection 
was listed.  The RO noted that a request for the veteran's 
treatment records was sent to Weiss Memorial Hospital in 
February 1999, but that no reply was received.  In this 
regard, it was further observed that a request for completion 
of release forms to request treatment records from Weiss 
Memorial Hospital was sent to the veteran in June 1999, and 
that the veteran had yet to submit those completed forms.

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

In this case, the RO appears to have applied the "well 
grounded" analysis in its decision to deny his claim for 
service connection for a fungal infection of the groin.  The 
RO determined that the veteran had failed to submit a well-
grounded claim for service connection because there was no 
evidence showing that the veteran had received treatment for 
tinea cruris in service and because there was no link between 
his service and any current rash of the groin.  The Board 
observes, however, that the United States Congress has 
recently passed, and the President has signed into law, 
legislation repealing the requirement that a claim be well 
grounded.  Several bills were involved in that process, and 
the legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, the Board 
concludes that all reasonable efforts have been made to 
compile a complete record for this decision, and that the 
appellant has had adequate notice of the evidence needed to 
substantiate his claim.  Accordingly, there is no prejudice 
in the Board reviewing the claim on the merits.  See Bernard 
v. Brown, 4 Vet.App. 384 (1993).

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).  

In considering this case on the merits, the Board finds that 
service connection for a fungal rash of the groin (tinea 
cruris) is not warranted.  The clinical findings do not 
reflect the presence of a fungal rash of the groin in service 
or for many years thereafter.  The only medical evidence 
documenting the treatment of a fungal rash of groin is the 
January 1999 letter from Dr. Foy.  Dr. Foy reported at that 
time that he had treated the veteran for tinea cruris in May 
1989.  In other words, over 50 years had passed between the 
veteran's claimed in-service treatment for a rash of the 
groin and the first post-service medical evidence documenting 
treatment for tinea cruris.  The Board recognizes that the 
veteran has given a history of treatment for a fungal rash of 
the groin through Weiss Memorial Hospital in 1980.  However, 
as referenced above, numerous attempts were made by the RO to 
obtain those records without there being any success.

Further, we observe that Dr. Foy made no reference to 
previous or subsequent treatment of the fungal rash.  Medical 
records from Dr. Foy's office dated between December 1992 and 
January 1999 fail to show that the veteran received treatment 
for a chronic rash of the groin (tinea cruris).  Moreover, 
the Board notes that 
Dr. Foy made no finding that the tinea cruris treated in 1989 
was a chronic condition or that it was etiologically related 
to the veteran's active military service.  The veteran's 
opinion, although obviously sincere, that there is an 
etiological relationship between his in-service treatment for 
a rash of the groin and any current fungal rash of the groin 
with which he may currently suffer lacks probative value.  
Questions of medical diagnosis or causation require the 
expertise of a medical professional.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  See also Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence that the veteran has the medical background 
sufficient to render such an opinion.

The Board notes that the veteran has stated he is a combat 
veteran.  He asserts that he received treatment for his 
fungal rash during a combat situation in the Pacific, and 
that it is unfair to penalize him for not remembering the 
name of any physician who treated him at that time.  We are 
sympathetic with that assertion.  In this regard, we observe 
there has been no finding made by the RO as to whether the 
veteran engaged in combat with the enemy.  However, we have 
no reason to doubt his word, and we are willing to accept, 
from his numerous awards and decorations and his 
participation in several overseas theaters of operation in 
World War II, as documented on his Honorable Discharge 
record, that the veteran is a combat veteran.  Nevertheless, 
in this case, the Board finds that his claim for service 
connection must still be denied, because the issue before us 
is not whether the veteran suffered from a fungal infection 
of the groin in service, but whether there is medical 
evidence of record establishing a current diagnosis of a 
chronic fungal rash of the groin (tinea cruris) and, if so, 
whether it is related to his active service.  

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2000).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The Board further notes that a reading of the decision in 
Arms v. West, 12 Vet.App. 188 (1999) might lead one to 
conclude that, once a combat veteran has established 
"service connection" under 1154(b), his claim may only be 
denied if the evidence to the contrary rises to the level of 
"clear and convincing" evidence.  However, the Court has 
expressly held that "[t]he term 'service connection' is used 
in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  Caluza v. Brown, supra, 7 Vet.App. at 507; see 
also Velez v. West, 11 Vet.App. 148, 153 (1998).  We also 
note that this definition is consistent with the virtually 
identical phrase, "disease or injury alleged to have been 
incurred in or aggravated by such service," which appears 
within section 1154(b) itself.

Thus, the effect of section 1154(b) is that service 
connection will not be precluded for combat veterans simply 
because of the absence of any notation of a claimed 
disability in the official service records.  The law does not 
create a presumption of service connection, and service 
connection remains a question which must be decided based 
upon all the evidence in the individual case.  See Smith v. 
Derwinski, 2 Vet.App. 137 (1992).  The veteran must still 
proffer competent medical evidence of a causal nexus between 
the claimed present disability and service, where the 
question involves medical causation or diagnosis, such as in 
the instant case.  See Wade v. West, 11 Vet.App. 302, 305 
(1998); Libertine v. Brown, 9 Vet.App. 521 (1996).  Moreover, 
as noted by the Court in Brock v. Brown, 10 Vet.App. 155 
(1997), "the evidentiary burden provided for combat veterans 
by 38 U.S.C. § 1154(b) related only to the question of 
service incurrence, that is, what happened then -- not the 
questions of either current disability or nexus to service".  
38 U.S.C.A. § 1154(b) also does not constitute a substitute 
for evidence of the continuation of symptoms subsequent to 
service.  Where the determinative issue is nexus, i.e., the 
causal linkage between an injury incurred in a combat 
situation and a current disability, Arms and section 1154(b) 
are not applicable.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the substantive laws governing 
service connection, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).



In summary, and with all due respect for the veteran's 
contentions in this matter, the Board finds that the evidence 
of record does not warrant the grant of service connection 
for the claimed disability.



ORDER

Entitlement to service connection for a fungal infection of 
the groin (tinea cruris) is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

